PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
HUANG et al.
Application No. 15/500,240
Filed: 30 Jan 2017
Attorney Docket No. 51472-0002US1
For: ORGANOIDS FOR DRUG SCREENING AND PERSONALIZED MEDICINE
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the request for refund filed December 16, 2021.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED in PART.

Applicant requests a refund of $5,360.00 for all fees paid at the large entity rate from November 05, 2018 to November 30, 2021 stating, “Applicant should have been small entity status and is requesting a refund of the difference”.

Applicant should note that, a refund for an entity status change must be made within 3 months of the payment date (37 CFR 1.28(b)).  As a result, the fees paid at the undiscounted entity rate from November 05, 2018 to April 27, 2021 cannot be refunded.

A refund ($740.00) for half of the fees paid ($1,480.00) at the undiscounted rate on November 30, 2021, for a three (3) month extension of times, will be refunded, because the request was made within three (3) months of the payment date. 

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted in part.  Therefore, a total of $740.00 was credited to applicant’s deposit account on March 16. 2022. Also, see MPEP §509.03(IX).



Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions